Case: 19-60801     Document: 00516131216         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 14, 2021
                                  No. 19-60801                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Thamy Sabrina Arias-Ardon; Naydelin Monserrath
   Rivera-Arias,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 677 501
                              BIA No. A208 677 502


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Thamy Sabrina Arias-Ardon, a native and citizen of Honduras,
   petitions for review the Board of Immigration Appeals’ (BIA) affirming the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60801      Document: 00516131216             Page: 2   Date Filed: 12/14/2021




                                       No. 19-60801


   denial of her applications for asylum and withholding of removal. Her
   application designated Naydelin Monserrath Rivera-Arias, her daughter, as
   a derivative beneficiary and sought relief based on membership in a particular
   social group defined as immediate family members of Josue Ezequiel Rivera-
   Vaca, the father of Rivera-Arias.
          In considering the BIA’s decision (and the immigration judge’s
   decision, to the extent it influenced the BIA), legal conclusions are reviewed
   de novo; factual findings, for substantial evidence. E.g., Orellana-Monson v.
   Holder, 685 F.3d 511, 517–18 (5th Cir. 2012). Under the substantial-evidence
   standard, “petitioner has the burden of showing that the evidence is so
   compelling that no reasonable factfinder could reach a contrary conclusion”.
   Id. at 518 (citation omitted).
          To qualify for asylum, an applicant must demonstrate, inter alia,
   either past persecution, or a “well-founded fear of future persecution”,
   based on one of five enumerated grounds, including membership in a
   particular social group. 8 C.F.R. § 208.13(b) (establishing asylum eligibility).
   Although a protected ground “need not be the only reason for harm, it cannot
   be incidental, tangential, superficial, or subordinate to another reason for
   harm”. Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir.
   2016) (internal quotation marks and citation omitted).
          To qualify for withholding of removal, “applicant must demonstrate
   a clear probability of persecution on the basis of race, religion, nationality,
   membership in a particular social group, or political opinion”. Chen v.
   Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006) (citation omitted).
   Accordingly, the standard for withholding of removal is more stringent than
   for asylum. Orellana-Monson, 685 F.3d at 518. Therefore, an applicant who
   fails to meet the asylum standard cannot meet the withholding-of-removal
   standard. Id.




                                            2
Case: 19-60801     Document: 00516131216          Page: 3   Date Filed: 12/14/2021




                                   No. 19-60801


          Arias-Ardon testified:   Rivera-Vaca was a member of the Mara
   Salvatrucha gang; he ran away with money he owed to the gang; and,
   believing she (Arias-Ardon) had information about him, other gang members
   threatened to harm her child (Rivera-Arias) unless she (Arias-Ardon)
   provided it. A reasonable factfinder could reject the assertion family ties
   were a central reason for these threats. The evidence does not reflect the
   alleged persecutors acted from any animus toward Rivera-Vaca’s family. To
   the contrary, it appears they were pursuing him for reasons unrelated to his
   family relationships, and that their interest in Arias-Ardon and her daughter
   was incidental to that pursuit. Cf. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
   (5th Cir. 2015) (holding “evidence that gang members sought information
   from [petitioner] about her brother, without more, does not support her
   claim that the gang intended to persecute her on account of her family”);
   Vazquez-Guerra v. Garland, 7 F.4th 265, 268–71 (5th Cir. 2021), petition for
   cert. filed (U.S. Oct. 27, 2021) (No. 21-632) (upholding denial of asylum and
   withholding of removal because evidence showed petitioner was threatened
   for reasons other than “any animus toward her family”).
          DENIED.




                                         3